Title: To Thomas Jefferson from James Currie, 27 July 1803
From: Currie, James
To: Jefferson, Thomas


          
            
              Dear Sir,
            
            Richmond 27th. July 1803
          
          I have received Your Letter of the 29th Ulto. covering your Bond and find upon Accurate examination of my Books and Papers that your Statement is Correct and perfectly agreeable to me—have therefore taken the liberty of inclosing to you your former Bond, the receipt taken from Pickett for Braxton and your Note of Fifty pounds, which I thought proper to return as the new Bond settles all matters between us—Altho’ I have been Confined three weeks with a violent fit of the Gout and other Complaints I still promise myself the pleasure of visiting you at Monticello during your absence from the Seat of Government—Accept my most Sincere wishes for your health and Happiness and believe me always with the most sincere attachment— 
          Your very Respectfull & Most Hble Servt.
          
            
              James Currie
            
          
        